EXHIBIT 10.9(g)

 

AMENDMENT NUMBER SIX

to the

Master Loan and Security Agreement

Dated as of July 22, 2003

by and between

AAMES CAPITAL CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER SIX is made this 26th day of October, 2004, by and between
AAMES CAPITAL CORPORATION, having an address at 350 South Grand Avenue, 43rd
Floor, Los Angeles, California 90071 (the “Borrower”) and CITIGROUP GLOBAL
MARKETS REALTY CORP., having an address at 350 Greenwich Street, 4th Floor, New
York, New York 10013 (the “Lender”), to the Master Loan and Security Agreement,
dated as of July 22, 2003, by and between the Borrower and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to remove Aames Investment Corporation as a borrower under the
Agreement and substitute Aames Investment Corporation for Aames Financial
Corporation as the Guarantor to the Agreement;

 

WHEREAS, as of the date of this Amendment, the Borrower represent to the Lender
that they are in compliance with all of the representations and warranties and
all of the affirmative and negative covenants set forth in the Agreement and are
not in default under the Agreement; and

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, the following defined terms in Section 1 of the
Agreement are hereby deleted in their entirety and replaced with:

 

“Guarantor” shall mean Aames Investment Corporation.

 

“Guaranty” shall mean the guaranty, dated July 22, 2003, as amended, executed by
the Guarantor in favor of the Lender which evidences the guarantee by the
Guarantor of the obligations of the Borrower under this Loan Agreement.



--------------------------------------------------------------------------------

SECTION 2. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 6.02 of the Agreement is hereby deleted
in its entirety and replaced with:

 

Financial Condition. The Borrower has heretofore furnished to the Lender a copy
of Aames Financial Corporation’s Annual Report on Form 10-K which includes
audited consolidated financial statements at and for the fiscal year ended June
30, 2002 with the opinion thereon of Ernst & Young LLP, a copy of which has been
provided to the Lender. The Borrower has heretofore furnished to the Lender a
copy of the Aames Financial Corporation’s Quarterly Report on Form 10-Q, which
includes unaudited consolidated financial statements at and for the fiscal
quarter ended March 31, 2003. All such financial statements are materially
complete and correct and fairly present the consolidated financial condition of
Aames Financial Corporation and its Subsidiaries and the consolidated results of
their operations for the fiscal period ended on said date, all in accordance
with GAAP applied on a consistent basis. Since March 31, 2003 there has been no
development or event nor any prospective development or event which has had or
should reasonably be expected to have a Material Adverse Effect.

 

SECTION 3. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 6.03 of the Agreement is hereby deleted
in its entirety and replaced with:

 

6.03 Litigation. Except as disclosed by Aames Financial Corporation or the
Guarantor in its public filings with the United States Securities and Exchange
Commission prior to the Effective Date, there are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against the Borrower or any of its Subsidiaries or affecting any of
the property thereof before any Governmental Authority, (i) as to which
individually or in the aggregate there is a reasonable likelihood of an adverse
decision which would be reasonably likely to have a material adverse effect on
the property, business or financial condition, or prospects of the Borrower or
(ii) which questions the validity or enforceability of any of the Loan Documents
or any action to be taken in connection with the transactions contemplated
hereby and there is a reasonable likelihood of a materially adverse effect or
decision.

 

SECTION 3. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 7.15 of the Agreement is hereby deleted
in its entirety.

 

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 5. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this

 

2



--------------------------------------------------------------------------------

Amendment need not be made in the Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to, or with respect to, the Agreement, any reference in
any of such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

 

SECTION 6. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Six, the Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.

 

SECTION 7. Governing Law. This Amendment Number Six shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

 

SECTION 8. Counterparts. This Amendment Number Sixe may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Six to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

CITIGROUP GLOBAL MARKETS

REALTY CORP.

(Lender)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   